Name: Commission Regulation (EEC) No 3429/85 of 4 December 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 85 Official Journal of the European Communities No L 326/ 13 COMMISSION REGULATION (EEC) No 3429/85 of 4 December 1985 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1298/85 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 50 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2 . 1985, p. 1 . ( 3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 137, 27 . 5 . 1985, p. 5 . ( s) OJ No L 142, 1 . 6 . 1983 , p . 1 . ( 6) OJ No L 187, 12 . 7 . 1983 , p . 29 . No L 326/ 14 Official Journal of the European Communities 6. 12. 85 ANNEX Notice of invitation to tender (') Description of the lot A B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 12 March 1985 2. Recipient UNHCR 3 . Country of destination Rwanda 4. Stage and place of delivery Free-at-destination Kigali 5 . Representative of the recipient (2) (3) Attn M. Jambor 5a . Addressee Monsieur le DÃ ©lÃ ©guÃ © UNHCR, Quartier Kiyovu, 6 , rue des Parcs, Kigali 6 . Total quantity 25 tonnes 25 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 1 0 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION DU HCR AU RWANDA / POUR DISTRIBUTION GRATUITE' 12 . Shipment period Before 15 January 1986 j Before 10 February 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation ' (EEC) No 1354/83 : l (a) shipment period (b) closing date for the submission of tenders 1 5 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay in order to ascertain the necessary shipping papers . (4) Commission Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4.